Exhibit 11: OIL-DRI CORPORATION OF AMERICA AND SUBSIDIARIES Computation of Earnings Per Share (in thousands except for per share amounts) Nine months Ended April 30 2009 2008 Net income available to stockholders (numerator) $ 7,034 $ 6,586 Shares Calculation (denominator) Average shares outstanding – Basic Common 5,135 5,052 Average shares outstanding – Basic Class B Common 1,872 1,852 Effect of Dilutive Securities: Potential Common Stock relating to stock options 230 302 Average shares outstanding – Assuming dilution 7,237 7,206 Net Income Per Share: Basic Common $ 1.06 $ 1.01 Net Income Per Share: Basic Class B Common $ 0.86 $ 0.81 Diluted $ 0.97 $ 0.91 1
